DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/270,326.  Claims 7, 9, 10, and 17-19 were canceled by amendment.  Claims 1-6, 8, 11-16, and 20 are pending and have been examined on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
I.	Non-Final Rejection under 35 U.S.C. 101
	Notwithstanding Applicant’s arguments, the rejection of claims 1-20 under 35 U.S.C. 101 is overcome because of the recitation in the independent claim to: a memory storage unit configured to securely store an externally inaccessible private key associated with at least one digital asset, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP).  While the independent claims still recite limitations including subject matter that is the abstract idea of fundamental economic activity according to the 2019 PEG, the amendment to hardware performing steps involving a public/private key pair are not defined as either fundamental economic activity, as detailed in the 2019 PEG.  Therefore the rejection to claims 1-20 as directed to ineligible subject matter under 35 U.S.C. 101 has been overcome by the amendment to the present claims.


	The amendment to the present independent claims overcame the obviousness rejection of claims 1-20 under 35 U.S.C. 103.  The amendment canceled claims 7, 9, 10, and 17-19 and incorporated limitations of those claims in combination with recitations to memory storage and hardware—supported by the Specification but not included in the original claims—to a store an externally inaccessible private key.  Thus, the scope of the dependent claims were also changed, and two new references, BISIKALO and HANSON, have been provided to support the necessitated new ground of rejection.
	
Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6, 8, 11-16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2017/0017936 A1 (hereinafter “BISIKALO”) in view of U.S. Pre-Grant Publication US 2015/0294303 A1  (hereinafter “HANSON”).
	Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.  Claim limitations have been re-numbered for this Final Action, due to significant deletions and additions made by amendment; that is, any numbering of limitations from the non-final action do not carry over to this Final Action for point of reference.

	Regarding independent claims 1 and 11, BISIKALO discloses:
1	An apparatus for presenting a value of digital assets, the apparatus comprising;
11	A method for presenting a value of digital assets executed by an apparatus comprising a processor and a memory, the method comprising:
1.1, 11.1	a memory storage unit configured to securely store an externally inaccessible private key associated with at least one digital asset, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP);
[0129] A computer systemization 1802 may comprise a clock 1830, central processing unit ("CPU(s)" and/or "processor(s)" (these terms are used interchangeable throughout the disclosure unless noted to the contrary)) 1803, a memory 1829 (e.g., a read only memory (ROM) 1806, a random access memory (RAM) 1805, etc.), and/or an interface bus 1807, and most frequently, although not necessarily, are all interconnected and/or communicating through a system bus 1804 on one or more (mother)board(s) 1802 having conductive and/or otherwise transportive circuit pathways through which instructions (e.g., binary encoded signals) may travel to effectuate communications, operations, storage, etc.
FIG. 3 shows a block diagram illustrating embodiments of network nodes of the P2PTG, in which virtual currency wallet transactions are recorded in Bitcoin-style blockchains. 
[0066] Virtual wallets provide the following functionality: Storage of virtual currency addresses and corresponding public/private keys on user's computer in a wallet.dat file; conducting transactions of obtaining and transferring virtual currency, also without connection to the Internet; and provide information about the virtual balances in all available addresses, prior transactions, spare keys. Virtual wallets are implemented as stand-alone software applications, web applications, and even printed documents or memorized passphrases.
1.2, 11.2	a logic circuit configured to associate the externally inaccessible private key with at least one digital asset public key;
[0069] Any valid virtual currency address keys may be printed on paper, i.e., as paper wallets, and used to store virtual currency offline. Compared with "hot wallets"--those that are connected to the Internet--these non-digital offline paper wallets are considered a "cold storage" mechanism better suited for safekeeping virtual currency. It is safe to use only if one has possession of the printed the paper itself. Every such paper wallet obtained from a second party as a present, gift, or payment should be immediately transferred to a safer wallet because the private key could have been copied and preserved by a grantor.
[0070] Various vendors offer tangible banknotes, coins, cards, and other physical objects denominated in bitcoins. In such cases, a Bitcoin balance is bound to the private key printed on the banknote or embedded within the coin. Some of these instruments employ a tamper-evident seal that hides the private key.
[0071] To ensure safety of a virtual wallet in the P2PTG system, on the other hand, the following measures are implemented: wallet backup with printing or storing on flash drive in text editor without connection to Internet; encryption of the wallet with the installation of a strong password; and prudence when choosing a quality service. 
1.3, 11.3	verify a source of a digital asset address associated with the at least one digital asset using the public key associated with the digital asset address;
[0085] The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the 
1.4, 11.4	and update one or more current values associated with the at least one digital asset in response to verifying the source of the digital asset;
[0088] The ability to transact virtual currency without the assistance of a central registry is facilitated in part by the availability of a virtually unlimited supply of unique addresses, which can be generated and disposed of at will. The balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it.
1.5, 11.5	a microcontroller configured to;
[0131] Depending on the particular implementation, features of the P2PTG may be achieved by implementing a microcontroller such as CAST's R8051XC2 microcontroller; Intel's MCS 51 (i.e., 8051 microcontroller); and/or the like.
1.6		perform a calculation using the one or more current values to determine a value of the at least one digital asset;
[0065] [. . .] Wallets let users send or receive virtual currency payments, calculate the total balance of addresses in use, and generate new addresses as needed. 
1.7		and select a display configuration that represents the value of the at least one digital asset from a plurality of predefined displays configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
[0072] FIG. 4 shows a datagraph diagram illustrating embodiments of a login process for the P2PTG. Commencing at step 405, the P2PTG Controller 1801 responds to a user's (i.e., a recruiter's or candidate's) login request and displays a login/create account screen on the Client Terminal 106 (step 410).
then generates a composite options screen with the user's account information (step 475), which is transmitted to the client terminal 106 for display to a user on a display device thereof (step 480).
[0079] [T]he P2PTG server 1801 may provide the user's client 106 with an interaction interface message (step 510) (e.g., allowing the user to see the target payment/transaction identifier (e.g., hotel valet, and/or hotel organization name, etc.), specify an amount to pay (e.g., a tip amount), an item for transaction (e.g., a towel), and a mechanism to instantiate the transaction (e.g., a `pay` button) for display (step 512).
1.8		and a hardware display configured to present the selected display configuration.
BISIKALO at [0072], [0077] (disclosing the display on the Client Terminal 106).
	However, BISIKALO does not disclose: at (1.7) a display configuration . . . where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset.
	HANSON discloses the limitations with respect to the display configuration and a range of values by using a configured hardware display.  HANSON discloses:
		and select a display configuration that represents the value of the at least one digital asset from a plurality of predefined displays configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
[0071] [. . .] In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
		and a hardware display configured to present the selected display configuration.
[0071] [. . .] The display device 341, in some embodiments, is a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display. In other embodiments, the display device 341 is a single indicator such as a light emitting diode (LED). In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer.
	BISIKALO discloses a digital wallet containing a private key stored, in the memory of the device, such that the private key is not accessed externally by a server, but only accessed internally to create a digital signature from the private key.  The fact that the private key is accessed internally is not dispositive of the fact that the key is inaccessible externally.  BISIKALO explicitly discusses the advantage of maintaining the private key encrypted in a memory, as analogous to and as an improvement of the “cold storage” of a private key.
	HANSON is analogous to the present claims, as well as BISIKALO and HANSON, as the invention disclosed by HANSON is a wearable device with a hardware display utilized for conducting a financial transaction.  The device is configured to display a plurality of predefined 
	Where BISIKALO discloses a device storing a public/private key pair for a digital asset, and HANSON discloses a wearable wallet device with pre-defined displays, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the device of BISIKALO to display the predefined displays of HANSON, to arrive at the invention of the present claims.  Therefore independent claims 1 and 11 are rendered obvious by BISIKALO in view of HANSON.  Discussion proceeds to the dependent claims.

	Regarding claim 2 and 12 BISIKALO discloses:
	wherein the microcontroller is further configured to ;
2.1		 determine a digital asset type for the at least one digital asset;
[0087] The virtual currency address within a wallet may include an identifier (account number), for example, starting with 1 or 3 and containing 27-34 alphanumeric Latin characters (except, typically: 0, O, I, and l to avoid possible confusion). The address can be also represented as the QR-code and is anonymous and does not contain information about the owner. It can be obtained for free, using P2PTG.
2.2		 and aggregate the one or more current values based at least on the digital asset type to determine the value of the at least one digital asset.
[0088] [. . .] The balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it.
	BISIKALO discloses the steps of determining the digital asset type, as the device identifying the virtual currency address, and aggregating the values of the digital asset by looking up the value of the transactions in the blockchain.  Thus, it would be obvious to a person 

	Regarding claims 3 and 13, HANSON discloses:
	wherein each of the plurality of predefined display configurations 
3.1		includes an intensity that increases as the range of values of the at least one digital asset associated with the predefined display configuration increase.
[0071] [. . .] In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
	HANSON discloses the intensity increasing based on the value of the asset increasing through a device with display configured to provide different colors, as different indicators, 
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with predefined displays of BISIKALO in view of HANSON at independent claims 1 and 11 to vary the intensity of the display based on the account balance as in HANSON to arrive at the presentation of the present claims.  Therefore claims 3 and 13 are rendered obvious by BISIKALO in view of HANSON.

	Regarding claims 4 and 14, BISIKALO discloses:
	 wherein the microcontroller is further configured to:
4.1		perform a revised calculation of the one or more current values after a predetermined period of time;
[0098] FIG. 7 shows a flowchart of a blockchain auditing process for the P2PTG. The process commences when a client inputs a request to confirm a transaction (step 701). The client may select, enter, retrieve or otherwise provide a public key corresponding to the payer or payee of a transaction or transactions to be audited. 
[0099] Next, the request is transmitted to the P2PTG (step 702). In response, the P2PTG Component performs a Blockchain lookup Process using the public key and other information provided (step 704). 
[0100] The lookup results are then sent to client (step 706. The client next transmits a Decryption Process request (step 708). Responsively, a request to select a public key is displayed to the client (step 710) before the decryption process can commence. 
[0101] Next, at step 712, the user inputs a selection of a stored public key. The selection of the public key is then sent to P2PTG (step 714). Responsively, the 
4.2		and select the display configuration using the revised calculation of the value.
[0100] [. . .] The client 106 responsively retrieves the selected public key from a memory of the client 106 (step 72. The public key is then transmitted to the P2PTG (step 722. The P2PTG Component then decrypts the transaction record in the stored blockchain using the public key (step 724. The decryption results are transmitted to the client 106 (step 726), which, in turn, displays the transaction confirmation details to the user 106a on a display of the client 106 or the like (step 728). This auditing process then ends.
BISIKALO at [0100] (disclosing that the value of the revised calculation is displayed on the device).
	However, BISIKALO does not disclose: select [the display] configuration [using the revised calculation of the value].
	HANSON discloses this limitation (4.2) in full:
4.2	and select the display configuration using the revised calculation of the value.
[0071] [. . .] In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn.  
	BISIKALO discloses the step of performing the revised calculation of assets corresponding to the public/private key pair through an “audit” process of the blockchain.  HANSON discloses that the device selects a display configuration based on the device performing a calculation of an account balance and then subsequently implementing the selected display configuration.  to modify the device with predefined displays of BISIKALO in view of 

	Regarding claims 5 and 15, HANSON discloses:
	The apparatus of claim 1, wherein 
		the display configuration includes one or more of glowing, flashing, pulsing, changing color, vibrating, color changing in intensity, fading in, fading out, changing brightness, changing hues, electronic ink, electronic paper, haptic feedback, or an aural representation.
[0071] [. . .] The display device 341, in some embodiments, is a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display. In other embodiments, the display device 341 is a single indicator such as a light emitting diode (LED). In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. . . . In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
glowing, flashing, and pulsing with changing colors as a configuration for the display; the configuration includes vibration (haptics),  speakers and auditory capabilities; and the display device can be embodied as a “a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display . . .  [or] a single indicator such as a light emitting diode (LED).”  In view of this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that where these species of display embodiments are disclosed exclusively as embodiments of a display device, that the disclosure of these species sufficiently discloses the use of any species of the same genus of display embodiment that would perform the same function, and could be recited interchangeably in the recitation without limiting the scope of the claims.
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with predefined displays of BISIKALO in view of HANSON at independent claims 1 and 11 to embody the display in the recited hardware embodiments, with the visual, audio, and haptic configurations, of HANSON to arrive at the presentation of the present claims.  Therefore claims 5 and 15 are rendered obvious by BISIKALO in view of HANSON.

	Regarding claims 6 and 16, BISIKALO discloses:
	The apparatus of claim 1, wherein 
		the at least one digital asset is one or more of a cryptocurrency, fiat currency, stocks, bonds, mutual funds, real estate holdings, savings accounts, or securities.
virtual currency funds on the user's behalf, similar to traditional bank accounts that hold real currency. Other sites function primarily as real-time markets, facilitating the sale and purchase of virtual currency with established real currencies, such as US dollars or Euros. Users of this kind of wallet are not obliged to download all blocks of the block chain, and can manage one wallet with any device, regardless of location. Some wallets offer additional services. Wallet privacy is provided by the website operator. This "online" option is often preferred for the first acquaintance with a virtual currency system and short-term storage of small virtual currency amounts and denominations.
	BISIKALO discloses that the virtual wallet and device may be connected to a server in an “online” option that facilitates the exchange of virtual (cryptocurrency) and fiat currency and real-time markets.  In view of this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that where these species of assets are recited merely as a type of digital asset—such that the apparatus performs the same steps interchangeably regardless of the choice of asset type—that the disclosure of “real-time markets,” virtual fiat currencies, also sufficiently discloses stocks, bonds, mutual funds, real estate holdings, savings accounts, or securities.
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with predefined displays of BISIKALO in view of HANSON at independent claims 1 and 11 to for the digital asset type to a “real-time market” asset,” as in BISIKALO, to arrive at the presentation of the present claims.  Therefore claims 6 and 16 are rendered obvious by BISIKALO in view of HANSON.

	Regarding claims 8 and 18, BISIKALO discloses:
	The apparatus of claim 1, wherein 
		the at least one digital asset is stored in a digital wallet or an account remote from the apparatus and secured by the externally inaccessible private key.

[0067] Virtual wallets that directly connect to the peer-to-peer virtual currency network include bitcoind and Bitcoin-Qt, the bitcoind GUI counterparts available for Linux, Windows, and Mac OS X.
[0068] Virtual wallets provide addresses associated with an online account to hold virtual currency funds on the user's behalf, similar to traditional bank accounts that hold real currency.
	BISIKALO discloses the device with virtual wallet such that the stored externally inaccessible private key, as disclosed at independent claims 1 and 11, relates to a public key on a “peer-to-peer virtual currency network,” the network remote from the apparatus.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with predefined displays of BISIKALO in view of HANSON at independent claims 1 and 11 to include the digital asset as stored on a blockchain network, as in BISIKALO, to arrive at the presentation of the present claims.  Therefore claims 8 and 18 are rendered obvious by BISIKALO in view of HANSON.

	Regarding claim 20, BISIKALO discloses:
	The method of claim 11, wherein the method further comprises;
		 receiving, at a digital wallet on the apparatus, an amount of cryptocurrency;
[0106] [. . .] The seller then sends a virtual currency address from the seller's wallet to the Buyer via the P2PTG (step 840). Responsively, the P2PTG forwards the address to the buyer (step 842). The buyer then sends the agreed-upon denomination of virtual currency from the buyer's wallet address to the seller's address (step 844). Once the transaction is confirmed, for example, by auditing the P2PTG blockchain according to FIG. 7, the seller gives the goods to the buyer (step 846). The transaction then ends (step 848).
 associating the externally inaccessible private key securely embedded in the apparatus with the amount of cryptocurrency;
		 and securely storing the amount of cryptocurrency.
[0066] Virtual wallets provide the following functionality: Storage of virtual currency addresses and corresponding public/private keys on user's computer in a wallet.dat file; conducting transactions of obtaining and transferring virtual currency, also without connection to the Internet; and provide information about the virtual balances in all available addresses, prior transactions, spare keys. Virtual wallets are implemented as stand-alone software applications, web applications, and even printed documents or memorized passphrases.
	BISIKALO discloses a transaction between a buyer and seller involving the sending and receipt of cryptocurrency to and from wallets, where the stored private key of BISIKALO (as disclosed at independent claims 1 and 11) is associated with a virtual currency address on the blockchain, and the transferred cryptocurrency is stored on the virtual wallet therein.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device with predefined displays of BISIKALO in view of HANSON at independent claim 11 to implement they sending and receiving of cryptocurrency with virtual wallet of BISIKALO, to arrive at the presentation of the present claims.  Therefore claims 20 is rendered obvious by BISIKALO in view of HANSON.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patents and Pre-Grant Publications
DVORAK US 20150324789 A1 [0050] The block card 10 is a physical card structure which can be carried by the user, either in their wallet or purse. . . .The block card 10 
TUMMINARO US 20070255653 A1 [0023] The invention provides a mobile payment system (MPS) or mobile person-to-person payment system that allows fast and easy currency transfers. Through the mobile payment system and an access device such as their cell phone, users are able to send, request, and verify receipt of money, pay for services, pay for bills, pay for movie tickets, pay for groceries, pay a babysitter, pay for coffee and a newspaper, pay back a friend, split a dinner bill, send money to children, get money from parents, get quick or emergency cash, send emergency cash, pay up or collect on a friendly wager, pay for fantasy football, pay for gardening services, pay for association dues, track purchases, check the balance, and more. In addition, in at least some embodiments each of these transactions is effected substantially in real time, with good funds that are immediately available to the recipient. [0885] Method signature: 
GRANUCCI US 8170527 B2 [26]    FIG. 2 illustrates a system to support the display of a real-time prepaid payment balance on a mobile phone, constructed and operative in accordance with an embodiment of the present invention. A customer 2100 receives a prepaid payment mobile phone 1000. [27]    FIG. 3 depicts merchant 2200 in greater detail, where merchant 2200 includes a system to support the display of a real-time prepaid payment balance on a mobile phone, constructed and operative in accordance with an embodiment of the present invention. As shown, in FIG. 3, merchant 2200 comprises a mobile phone point-of-sale read/writer 2210 that communicated with a merchant central computer 2230 via the merchant's private network 2220. In some embodiments, merchant central computer 2230 may be coupled to hot list storage 2240. 
VENTER US 20130013480 A1 [0058] Selection of the "Limits" button, back on the main card detail menu (refer to FIG. 9), opens a menu which displays the daily and monthly transaction limits in respect of the card in the base currency of the card, in this instance South African Rand. This is shown in FIG. 12. These values may be changed by touching the respective area, which opens a value selection barrel at the bottom of the screen, as shown in FIG. 13, and selecting a new value by "rolling" the barrel to the new value. [0059] Selection of the "Balances" button, also back on the main card detail menu (refer to FIG. 9), opens a menu which displays the current balances in respect of the account associated with the payment card. The balances include the ledger balance and the available balance. This is shown in FIG. 14. These can obviously not be changed since they simply reflect the current state of affairs with respect to the account associated with the card.
GRASSADONIA US 20180005229 A1 [0020] Other embodiments described herein aim to give users automated notifications and tracking of events affecting their bank accounts, such as by predicting how transactions will affect the balance. This prediction can be presented on a user interface to provide users with information more efficiently and 
PERRY US 20190087808 A1 [0041] In accordance with at least one embodiment, the user 100 may interact with the wallet application 114 and mobile device 102 to request an account balance of a different payment account device such as second portable device 118 (which may correspond to a personal bank debit card or credit card). The user 100 may provide login credentials that correspond to a username for the second portable device 118. The wallet application 114 may request an account balance from the wallet application server 120, payment processing network 112, and either the second issuer computer 122. For example, the second portable device 118 may correspond to an account maintained by the second issuer computer 112. The wallet application server 120 may determine or identify the appropriate entity to request the account balance, in this case the second issuer computer 122, based on the login credentials provided by the user 
WANG US 20190066146 A1 [0045] FIG. 6 is a diagram illustrating an example of the main screen. The example of FIG. 6 is an example of a main screen displayed on the user terminal 30. The main screen 100 has a user name display area 101 for displaying a user name, a balance display area 102 for displaying the balance of a cash voucher issued as electronic currency of the user, and a main area 103. The main area 103 has tabs 104 for "USE", "ISSUE", "USAGE DETAILS", and "ACCOUNT", and the display contents of the main area 103 is switchable by these tabs 104. The "USE" tab 104 is used to display an operation screen for using a cash voucher issued an electronic currency in the main area 103. The "ISSUE" tab 104 is used to display an operation screen for issuing a cash voucher as electronic currency in the main area 103. The "USAGE DETAILS" tab 104 is used to display an operation screen for the user to check usage details of a cash voucher in the main area 103. The "ACCOUNT" tab 104 is used to display an operation screen for various registrations, such as registration of a user who is the user's friend, in the main area 103. In the example of FIG. 6, the "ISSUE" tab 104 is now selected. 
ORTIZ US 20160019536 A1 [0063] At 1002, a purchaser such as a smart card holder, or other user, 10 of a process or transaction request device 102 can use a keypad, keyboard, 
NICLI US 20200334668 A1 [0079] Wallet--A wallet is an application specialized in storing digital currencies. Its main feature is to securely store a secret key and use it to order authenticated requests to the ledger API. For instance, the secret key may be used 
Foreign and Non-Patent Literature
DONG CN 108338459 A. (See attached foreign publication and application, with non-patent literature translations) (via Google Patents translation CN 108338459 A: [Title] “A kind of intelligence jewellery. . . [Description] Bullion has sentimental value, value preserving value, aesthetic value, can meet the abundant affection need of people's heart, Also it is the mankind's indispensable ornament from ancient times to the present rich in long history culture.As the improvement of people's living standards, city Demand of the field to bullion is constantly soaring, and people also always search for that most suitable bullion. Intelligent hardware, software technology rapid development now, have derived the wearable product of intelligence of a great variety, such a：Intelligence Products, more some enterprises such as energy bracelet, smartwatch, intelligent glasses, intelligent clothing have devised intelligent jewellery product. But it is existing In the intelligent jewellery product of appearance, only the excessive product of Intelligent bracelet, only uses some materials and technique of jewellery, In appearance similar to jewellery, however as being functionally substantially with Intelligent bracelet, to detect based on 
DONG CN 208491042 U (attached via IP.com).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685